IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47418

STATE OF IDAHO,                                 )
                                                )   Filed: June 2, 2021
       Plaintiff-Respondent,                    )
                                                )   Melanie Gagnepain, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ZACHARY POLK NELSON,                            )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail; Hon. Patrick J. Miller, District Judges. 1

       Judgment of conviction for trafficking in methamphetamine, vacated; order
       denying motion to suppress, reversed; and case remanded.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Zackary Polk Nelson appeals from his judgment of conviction for trafficking in
methamphetamine. Nelson asserts the district court erred in denying his motion to suppress
evidence obtained following an investigatory detention. We conclude that reasonable suspicion
did not support Nelson’s detention and reverse the court’s denial of his suppression motion.




1
        The Honorable Deborah A. Bail entered the order denying the motion to suppress at issue
in this case. The Honorable Patrick J. Miller presided over the subsequent jury trial and entered
the judgment of conviction.
                                                1
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Nelson with trafficking in methamphetamine, Idaho Code § 37-
2732B(a)(4)(A), 2 after Officer Esparza detained Nelson outside a hotel in Meridian; a drug dog
alerted on his truck; and officers found over 36 grams of methamphetamine, a digital scale with
drug residue, several clear plastic baggies in a purple Crown Royal bag, and more digital scales
in a duffle bag in the truck. Nelson moved to suppress this evidence, arguing Officer Esparza
did not have reasonable suspicion to detain Nelson.
       The district court held a suppression hearing at which Officer Esparza was the only
witness to testify. The video from Officer Esparza’s body camera, which recorded his encounter
with Nelson, was admitted in evidence. After the hearing, the court issued a written decision
denying Nelson’s motion. In its decision, the court found the following facts as they relate to
this appeal:
               On December 28, 2018, the Meridian Police Department received a call
       for service at [a hotel] from hotel management. The hotel advised that they had
       received complaints from guests about sex[3] and drug activity involving a woman
       and several men in room 148 in the hotel. The police were provided with the
       license plate numbers of two vehicles associated with the room, a Ford Explorer
       and a Chevy truck. Several officers were dispatched along with one with a drug
       detection dog immediately after the call was received. Officer Brandon Esparza
       was one of the first officers who responded. Officer Esparza quickly found the
       Chevy truck parked in front of the hotel. He took a picture of it as two men exited
       the hotel and approached the truck. Officer Esparza introduced himself. Initially,
       he was alone although other officers showed up shortly after his first contact with
       [Nelson]. [Nelson] approached the officer and shook his hand. Officer Esparza
       asked them if they were staying at the hotel. [Nelson] said that they were.
       Officer Esparza asked for ID and [Nelson] went towards the driver’s door of the
       truck. [Nelson] explained that his wallet was inside. Officer Esparza noticed that
       [Nelson] was wearing a knife and asked him for it. [Nelson] was fiddling with his

2
        The State also charged Nelson with frequenting a place where controlled substances were
known to be located, a misdemeanor, I.C. § 37-2732(d). The jury, however, found Nelson not
guilty of this charge.
3
        We note the district court also refers in its written decision to this complaint as a
complaint about “possible prostitution.” An allegation of prostitution was mentioned in both the
police report and during the preliminary hearing. Further, Nelson acknowledged this allegation
in his memorandum in support of his motion to dismiss. The State, however, never charged
Nelson with any crime related to prostitution.


                                               2
       pockets. Officer Esparza explained that they had a call and were checking on it.
       [Nelson] had a bulky, purple velvet Crown Royal bag which filled his entire hand.
       Officer Esparza asked [Nelson] to leave the bag while he was getting his
       identification out of the truck cab. [Nelson] placed the bag in the bed of the truck.
       [Nelson] got his identification. The officer continued to ask questions about who
       the men were staying with and got the names of both men.
After “about six minutes into the encounter,” the drug dog alerted on Nelson’s vehicle.
       The district court ruled that Officer Esparza briefly detained Nelson. Although the court
did not expressly rule that Officer Esparza had reasonable suspicion for this detention, it
implicitly reached this conclusion, stating that “it was the kind of brief, investigative detention
contemplated by Terry.” Specifically, the court ruled:
       There was a brief, investigative detention of [Nelson]. No weapons were ever
       drawn. No voices were ever raised. No sirens or police lights were activated.
       Information gained as soon as Officer Esparza arrived allowed him to determine
       that he was talking to the men associated with the call about drug activity
       occurring out of Room 148. Officer Esparza never drew his weapon and never
       engaged in any kind of threatening behavior. Although the other officers showed
       up as the encounter continued, they did not display any weapons and did not even
       approach [Nelson]. Although Officer Esparza’s vehicle was parked several feet
       behind another vehicle and was near [Nelson’s] truck, it did not block the ability
       to exit although it would have been little more difficult to pull out. The entire
       Terry[4] stop lasted six minutes before it moved from a Terry stop to a probable
       cause arrest. This was a very brief investigative detention. Nothing was
       abnormally drawn out. No voices were raised nor were any weapons drawn. It
       was the kind of brief, investigative detention contemplated by Terry.[5]
       After the district court denied Nelson’s motion to suppress, Nelson proceeded to a jury
trial, and a jury found him guilty of trafficking in methamphetamine. The court imposed a
sentence of ten years with three years fixed. Nelson timely appeals the court’s denial of his
motion to suppress.




4
       Terry v Ohio, 392 U.S. 1 (1968).
5
       The issue Nelson raised in his motion to suppress was whether Officer Esparza had
reasonable suspicion to detain Nelson. Neither the length of that detention nor the
reasonableness of Officer’s Esparza’s actions in effectuating that detention (e.g., use of weapons,
tone of voice, or use of lights or sirens) are relevant to that inquiry. See State v. Stewart, 145
Idaho 641, 644-47, 181 P.3d 1249, 1252-55 (Ct. App. 2008) (explaining considerations to
determine whether investigative detention based on reasonable suspicion is conducted in manner
reasonably related in scope to circumstances originally justifying detention)
                                                3
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999). Determinations of reasonable suspicion are reviewed de novo. State
v. Bonner, 167 Idaho 88, 93, 467 P.3d 452, 457 (2020).
                                                III.
                                           ANALYSIS
       On appeal, Nelson argues Officer Esparza lacked reasonable suspicion to detain Nelson.
The Fourth Amendment’s reasonableness requirement applies to brief investigatory detentions.
State v. Bishop, 146 Idaho 804, 811, 203 P.3d 1203, 1210 (2009). To determine whether such a
seizure is reasonable, a court must first determine whether the officer’s action was justified at its
inception. Id. If an officer has a reasonable, articulable suspicion a person has committed or is
about to commit a crime, a limited, investigatory detention is permissible. Id. “Reasonable
suspicion must be based on specific, articulable facts and the rational inferences that can be
drawn from those facts.” Id. “The quantity and quality of information necessary to establish
reasonable suspicion is less than that necessary to establish probable cause.” Id. The reasonable
suspicion standard, however, requires more than mere speculation or instinct on the part of the
officer and must be evaluated on the totality of the circumstances at the time of detention. State
v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999); see also Bishop, 146 Idaho
at 811, 203 P.3d at 1210 (requiring more than “hunch” or “inchoate and unparticularized
suspicion”). An officer may draw reasonable inferences from the facts in his possession, and
those inferences may be drawn from the officer’s experience and law enforcement training.
State v. Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988). “Whether an
officer possessed reasonable suspicion is evaluated based on the totality of circumstances known
to the officer at or before the time of the stop.” Bishop, 146 Idaho at 811, 203 P.3d at 1210.

                                                 4
        In this case, Nelson argues that the call from “hotel management and staff” and his
conduct, which Officer Esparza observed before detaining him, did not satisfy the reasonable
suspicion standard.    In response, the State argues “ample reasonable suspicion” justified
Nelson’s “brief detention.”    We agree with Nelson that Officer Esparza lacked reasonable
suspicion to detain Nelson based on the totality of circumstances known to Officer Esparza at the
time of the stop.
        Exactly when Officer Esparza detained Nelson is a key fact necessary for determining
whether Officer Esparza had reasonable suspicion for the detention. The district court ruled
generally that Nelson “was briefly detained after it was determined that he was the driver of the
truck associated with the room and he admitted staying there.” While this ruling does not
precisely indicate the point at which Officer Esparza detained Nelson, Officer Esparza testified--
and both the parties agree--that he detained Nelson when Officer Esparza told Nelson not to get
in the truck:
        Q.      At that point, would you say that you had detained him so that you could
                further investigate what was going on?
        A.      Yeah, at that point once I had told him he couldn’t get in his truck, you
                know, I had detained him and his vehicle was connected with a room that
                we were investigating, so at that point it was a detention, reasonable
                suspicion that he was involved with what was going on in the room.
        The district court also did not include in its factual findings when Officer Esparza told
Nelson he could not get in the truck. A review of the video from Officer Esparza’s body camera,
however, clearly shows that detention. Specifically, the video shows that while Officer Esparza
is standing behind and taking pictures of a gray Chevy truck, Nelson and another individual exit
the hotel’s back door. Nelson shakes Officer Esparza’s hand as Officer Esparza introduces
himself.     Officer Esparza inquires, “Where are you guys coming from?” to which Nelson
responds, “The hotel.” Further, Officer Esparza inquires, “You guys staying here?” to which
Nelson responds, “Yeah.” At that point, Nelson turns towards the truck as he retrieves keys from
his pocket, and Officer Esparza states, “Hey don’t go anywhere right now. Do you guys have
I.D. with you? Stay out of your vehicle for me.”
        At that moment, Officer Esparza detained Nelson. At that time, Officer Esparza knew
that Nelson appeared to be associated with the gray Chevy truck; he was carrying a “purple, like
Crown Royal bag”; and he claimed to be staying at the hotel. Further, Officer Esparza knew



                                                5
certain information received from the hotel employee who reported suspicious activity at the
hotel. Regarding that information, Officer Esparza testified:
       Q.      Where did the service call come from, or who was the calling party?
       A.      The calling party was hotel management and staff calling about a room
               there at the [hotel]. They had complaints from the guests. The complaints
               were--it was Room 148. They were complaining that there were sexual
               noises coming from the room and drug activity coming from the room,
               and they had stated that there was a female in the room along with up to
               five males in the room.
       Q.      Okay. Did you have information about potential vehicles that were
               associated with that room?
       A.      Yeah. In the call it stated that there was a Ford Explorer and also a gray
               Chevy truck that had Canyon County plates on it.
Explaining the scope of his reasonable suspicion, Officer Esparza testified, “I had reasonable
suspicion [Nelson] was involved with this room because of his involvement with the truck that
was initially in the call.” Further, Officer Esparza testified:
       Q.      And that whole suspicion was that you were investigating loud sex noises
               and potential vague drug activity?
       A.      Correct.
       Based on the evidence presented at the suppression hearing, the State failed to meet its
burden to prove Officer Esparza had reasonable suspicion to detain Nelson. In particular, the tip
from the “hotel management and staff” lacked adequate indicia of reliability. For example, the
hotel employee did not provide a description of anyone associated with Room 148, of any
suspect’s location other than the room generally, or of what the complaining “guests” personally
observed or heard other than “loud sex noises.” Further, Officer Esparza did not corroborate that
the gray Chevy truck was indeed associated with Room 148. Rather, he testified only that the
truck was a “potential” vehicle associated with Room 148. No evidence indicates how the truck
was associated with Room 148. As Officer Esparza testified:
       Q.      You get a call that says this vehicle is associated with the room, but you
               don’t know how that vehicle has been associated with the room, whether
               management has seen somebody leave that room and get in that vehicle,
               you’re not sure how that connection is made; correct?
       A.      Correct.
       Likewise, no evidence indicates Nelson was actually associated with Room 148. Officer
Esparza never inquired whether Nelson had actually been in Room 148 before detaining him:
       Q.      And in the course of your interaction with [Nelson], he didn’t indicate that
               he was in Room 148; correct?

                                                  6
       A.      I don’t believe he said that exact room.
       ....
       Q.      And at that time, you don’t see [Nelson] walk out of any room. You
               contact him outside the building; correct?
       A.      Yes. He exited the building, yes.
       Q.      And your position was at the time you contact [Nelson], you wouldn’t
               have been able to see which hotel room he came out of; correct?
       A.      That’s correct.
       Based on the evidence presented, Officer Esparza lacked “specific, articulable facts”
from which he could draw rational inferences to establish reasonable suspicion that Nelson had
committed a crime while in Room 148. See Bishop, 146 Idaho at 811, 203 P.3d at 1210
(“Reasonable suspicion must be based on specific, articulable facts and the rational inferences
that can be drawn from those facts.”). Further, Officer Esparza conceded he did not have
reasonable suspicion that Nelson was committing a crime when Officer Esparza detained Nelson:
       Q.      So at the time you see [Nelson], you had no reasonable suspicion to
               believe that he was committing a crime at the time you detain[ed] him;
               correct?
       A.      He wasn’t committing any crimes at the time, but he was associated with a
               vehicle that was associated with a room that we were investigating.
Based on the totality of circumstances known to Officer Esparza at the time he detained Nelson,
we hold Officer Esparza lacked reasonable suspicion for such detention.
                                               IV.
                                        CONCLUSION
       The district court erred by concluding Officer Esparza had reasonable suspicion to
conduct an investigative detention. Accordingly, we reverse the court’s ruling denying Nelson’s
motion to suppress, vacate the judgment of conviction, and remand for further proceedings
consistent with this opinion.
       Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                7